DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tubbs (US-6216367) in view of Roper (US-2005/0183992) and in further view of Wade (US-6308835)

Referring to claims 1-5, 16-19 Tubbs discloses a “Classifying and Air-Stratifying Gold Separator and Size-Classifying Screen”. See Figs. 1-6 and respective portions of the specification. Tubbs further discloses a classifying device comprising: a bin (10) having an open top face; and a flat screen (14) extending along a plane and configured for extending over and fully covering the open top face of the bin, the screen having a netting configured enable passage of material smaller than desired size therethrough into the bin. (See at least Col. 4 l. 10-40 & at least Fig. 1). Tubbs further discloses wherein the flat screen is removably joined to the bin (See Fig. 1). Tubbs doesn’t 

Referring to claims 6. Tubbs in view of Roper and Wade disclose the combination as described in detail above. Tubbs doesn’t explicitly disclose wherein flanges are joined to the screen. Roper discloses flanges are joined to the bin which supports the screen. It would have been an obvious matter of design choice to make the flanges joined to the screen, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well as disclosed. 

Referring to claim 7. Tubbs discloses the apparatus as described above in detail. Tubbs further discloses a screen comprising a frame describing a perimeter of a planar polygonal shape having the two sides opposite to each other which do not touch each other; and a mesh held by the frame and stretching along the plane of the polygonal shape, the mesh having a netting configured to enabling passage of the material smaller than the desired size therethrough. Tubbs doesn’t disclose as mentioned above wherein the screen comprises flanges, however, it would have been obvious in view of Roper to modify the screen of Tubbs wherein the screen comprises flanges so that flanges could decrease the escape of water while also allowing an unimpeded water flow over the screen. 

Referring to claim 8.Tubbs discloses the apparatus as described above in detail. Tubbs doesn’t disclose a stabilizing shafts joined to two non-touching sides of the frame to increase a rigidity of the frame. It should be noted that is generally known in the field of art to provide screen frames/panels with stabilizing rods/shafts to increase the rigidity of the frame. Moreover, it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Tubbs so that the screen included a stabilizing member to strengthen and provide stability and rigidity to the screen structure. 


Referring to claim 14. Tubbs further discloses a mat having a gold-trapping surface configured to be placed on the screen to enable sluicing (See at least Col. 4l l. 23-55 & at least Figs. 1). 

Allowable Subject Matter
Claims 9-13, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655